Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF INSTITUTIONAL MUTUAL FUNDS SUPPLEMENT NO. 4 dated November 26, 2007 to the February 1, 2007 Statement of Additional Information (SAI) Revision to the Conflicts of Interest Section The following disclosure should replace the existing section entitled Potential Conflicts of Interest of Advisors and Portfolio Managers on page B-39 of the SAI for TIAA-CREF Institutional Mutual Funds (the Trust) in its entirety: POTENTIAL CONFLICTS OF INTEREST OF ADVISORS AND PORTFOLIO MANAGERS Portfolio managers of series of the Trust (the Funds) may also manage other registered investment companies or unregistered investment pools and investment accounts, including accounts for Teachers Insurance and Annuity Association (TIAA) or other proprietary accounts, which may raise potential conflicts of interest. Teachers Advisors, Inc. (Advisors) has put in place policies and procedures designed to mitigate any such conflicts.
